COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 FABIAN DOUGLAS CASTANEDA,                                    No. 08-12-00167-CR
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                             83rd District Court
                                               §
 THE STATE OF TEXAS,                                         of Pecos County, Texas
                                               §
                            State.                            (TC# P-2377-83-CR)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                           '
until August 24, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Don Payne, the Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before August 24, 2015.

       IT IS SO ORDERED this 28th day of July, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.